The Attorney          General of Texas
                                                   November 5, 1981
MARK WHITE
Attorney General


                                 Honorable James E. Nugent              Opinion No. MW-385
Supreme Court Bullding
P. 0. BOX 12548
                                 Chairman
Austin. TX. 78711                Railroad Commission of Texas           Re: Notice of rate change
5121475-2501                     P.O. Box 12967                         required by section 43(a) of
Telex 9101874.1M7                Austin, Texas 78711                    article 1446~. V.T.C.S.
Telecopier   5121475.0286

                                 Dear Chairman Nugent:
1807 Main St., Suite 1400
Dallas, TX. 75201                     You have requested our opinion concerning whether the Railroad
214l742a944                      Commission of Texas is empowered to waive the newspaper publication
                                 requirements contained in section 43(a) of the Public Utility
4824 Alberta   Ave., Suite 160
                                 Regulatory Act, article 1446~. V.T.C.S.; [hereinafter~Utility Act]
El Paso, TX. 79905               and allow a utility to send notice of proposed rate changes requests
9151533-3484                     directly to ratepayers through bill inserts or to otherwise give
                                 actual notice to a utility ratepayer.
,220 Dallas Ave., Suite 202
Houston, TX. 77002
                                      Statutes regulating notice that contain liberal construction
713/85&0%5                       nrovisions. see section 89 of the Utility Act. are to be construed in
                                 iavor of theperson or persons to whom notice-is to be given. United
                                 Benefit Fire Insurance Co. V. Metropolitan Plumbing Co., 363 S.W.Zd
806 Broadway. Suite 312
                                 843 (Tex. Civ. App. - El Paso 1962, no writ); Phinney v. Langdeau, 337
Lubbock, TX. 79401
8061747.5238
                                 S.W.2d 393 (Tex. Civ. APP. - Austin 1960, writ ref'd. n.r.e.). If the
                                 statute prescribes the method by which notice must be given. that
                                 method must be followed with reasonable strictness. Rotello V. Brazes
4309 N. Tenth. Suite B           County Water Control and Improvement District Number One, 574 S.W.2d
McAllen. TX. 78501
                                 208 (Tex. Civ. App. - Houston [lst Dist.] 1978). rev'd on other
5121682.4547
                                  rounds, 598 S.W.2d 227 (Tex. 1980); Clayton V. Newton, 524 S.W.2d 368
                                 ?Tex. Civ. App. - Ft. Worth 1975, no writ); see Johnson Service Co. V.
2w Main Plaza. SUM 400           Climate Control Contractors, Inc., 478 S.W.2d643    (Tex. Civ. App. -
San Antonio.   TX. 78205         Austin 1972. no writ). The language contained in section 43(a) of the
51212254191
                                 Utility Act addressing the notice a utility must give when it intends
                                 to change its rates is mandatory, not discretionary: "...notice shall
An Equal OpPotiunitYl            be given by publication in conspicuous form and place of a notice to
Affirmative Action Employer      the public of such proposed change once in each week for four
                                 successive weeks in a newspaper having general circulation in each
                                 county containing territory affected by the proposed change...."
                                 (Emphasis added). Pursuant to the above cited rule of construction
                                 concerning statutory notice provisions, it is our opinion that the
                                 statute does not grant the commission the discretion to provide for a
                                 substitute method of notice. Of course, the cotiission may permit
                                 additional notice by billing inserts.
Mr.   James E. Nugent - Page 2   (m-385)



                                 SUMH,ARY

                Sectim    43(a) .of    the   Public   utility
           Regulatory Act, article 1446~. V.T.C.S.. governing
           notice of proposed rate changes is mandatory.




                                            MARK      WHITE
                                            Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Martha Terry
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Jim Moellinger
Martha Terry




                                    p. 1311